Citation Nr: 0107268	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for right foot hallux 
valgus with bunion, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for left foot hallux 
valgus with bunion, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1992 
to June 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The appellant appears to raise the issue of entitlement to 
secondary service connection for knee, hips, and low back 
disorders.  She claims that each of these joints has been 
aggravated as a result of her service-connected bilateral 
foot disabilities.  The RO informed her in a January 2000 
letter that VA is not permitted to assist her in those claims 
until it has been shown that they are well-grounded claims.  
The Board notes, however, that there has been a significant 
change in the law since then.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, this matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  Right foot hallux valgus with bunion is manifested by 
severe disability.  

2.  Left foot hallux valgus with bunion is manifested by 
severe disability.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for right foot hallux 
valgus with bunion is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2000).  

2.  A rating greater than 10 percent for right foot hallux 
valgus with bunion is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the hallux valgus disorder of his 
right and left feet is more severely disabling than currently 
evaluated, thereby warranting a higher rating for each foot.  
She claims that, at times, the pain in her feet has 
incapacitated her for hours.  

Service medical records show that the appellant was found to 
have mild, bilateral hallux valgus with bunions and moderate 
flat feet at her July 1992 enlistment examination.  She was 
seen in May 1994 for complaints involving bunions.  At her 
May 1994 separation examination, defects noted included 
moderate bilateral hallux valgus, which the examiner opined 
would probably benefit from corrective surgery.  

Since leaving military service, the appellant has undergone 
VA examination of her feet in May 1996, December 1997, July 
1998, and July 1999.  At the May 1996 examination, she 
complained of itching, flaking, shedding, and raw skin 
involving the right foot, which was due to athlete's foot.  
She also reported that she experienced pain in the right foot 
and that the right big toenail was "dead."  While the left 
foot appeared normal on examination, the right foot had the 
following characteristics: painful, pruritic, scaly right 
foot, as described by the appellant, apparently in remission 
at the time of the examination and of unknown diagnosis; a 
thickened, lichenified, yellowish appearance in the great toe 
that was considered compatible with dermatophytosis or tinea 
unguium of the nail-bed or the toe itself; and bunion 
formation on the medial aspect at the base of the great toe.  
An X-ray of the right foot revealed a very mild hallux valgus 
deformity of the great toe.  

At the December 1997 VA examination, the appellant reported 
severe pain in her feet, especially related to prolonged 
standing and her pregnancy.  Examination revealed a bunion 
deformity at the base of the right great toe, and the 
appellant described scaly, dry, itchy dermatitis on the soles 
of both feet, which was considered compatible with tinea 
infection.  Bilateral pes planus was noted, and there was 
pain on motion of the joint at the bunion, which was tender 
to moderate pressure.  The first metatarsal joint of each 
foot was angulated by approximately six degrees, but the 
joints were normal and able to dorsiflex.  The diagnoses were 
bilateral pes planus, bunions bilaterally, worse on the 
right, and bilateral tinea pedis.  

The appellant's complaints at the July 1998 VA examination 
includes pain in her feet on sitting and prolonged walking, 
redness and swelling in the feet on walking and doing 
household chores, a crampy feeling in the feet when wearing 
dress shoes, and bleeding in both feet when she was on her 
feet for prolonged periods of time.  She reported that the 
pain in her feet would flare-up to a level of 10 
approximately five times a week and would last all day.  She 
also indicated that shoe inserts had proved unsuccessful in 
preventing the pain in her feet.  On examination she was 
unable to do heel and toe walking, and she complained of pain 
during palpation of the bottom of each foot, the Achilles 
tendons, the metatarsal phalangeal joints, and both ankle 
joints.  Slight edema was noted at the right lateral 
malleolus.  Her gait appeared to be unsteady, with a limp 
noticed on the right.  Scalenus was noted at the bottom of 
both feet, with some cracking at the lateral part of the left 
foot.  The right first toenail was thickened and brittle.  
Hallux valgus was noted bilaterally.  The examiner stated 
that there was very minimal valgus in either foot.  Right 
hallux valgus was 20 degrees and left hallux valgus was 25 
degrees.  Diagnoses were flat feet, hallux valgus, 
dermatophytosis, and tinea pedis.  

At the July 1999 VA examination, the appellant again 
complained of itching, flaking, shredding, and raw skin 
associated with her dermatophytosis and tinea pedis, which 
would cause pain and swelling of the feet when it would start 
bleeding.  She described aching and throbbing pain around 
each bunion area, even at rest, and indicated that she was 
unable to stand or walk for prolonged periods because the 
pain would worsen along the hallux valgus and bunion areas.  
She also stated that while her flat feet did not bother her 
much, prolonged standing and walking caused her feet to hurt.  
She reported a crampy sensation radiating to the legs and 
knees, pain in each instep and metatarsal area with 
palpation, pain in the lateral part of each foot, and 
tenderness at the Achilles regions and the lateral malleoli.  
She indicated that a rash would precipitate the pain and that 
after prolonged standing the skin on her feet would become 
raw and start to bleed and cause swelling, which made the 
pain unbearable.  The examiner opined that the appellant's 
hallux valgus and flat feet resulted in limitation of 
function.  X-rays of the feet revealed mild hallux valgus 
deformity of the great toes bilaterally.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Unilateral hallux valgus is assigned a 10 percent rating when 
there has been surgery involving resection of metatarsal 
head, or when the condition is severe, if equivalent to 
amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280.  Because the appellant is already in receipt of 10 
percent ratings for her hallux valgus in each foot, she is 
assigned the highest schedular rating possible for hallux 
valgus of each foot under Diagnostic Code 5280.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in her feet, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
rating already assigned for severe hallux valgus of each 
foot.  The evidence shows that the appellant also has flat 
feet and tinea pedis that result in functional impairment.  
Hence, the Board concludes that neither the right foot hallux 
valgus with bunion nor the left foot hallux valgus with 
bunion warrants a higher disability rating on the basis of 
functional disability.  


ORDER

Increased ratings for right foot hallux valgus with bunion 
and left foot hallux valgus with bunion are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

